Citation Nr: 0127637	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  00-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left arm, with damage to Muscle Group V, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for an increased rating for 
residuals of a gunshot wound to the left arm, with damage to 
Muscle Group V, currently rated as 20 percent disabling.  He 
responded with a March 2000 notice of disagreement, and was 
afforded a September 2000 statement of the case.  He then 
responded with an October 2000 VA Form 9, perfecting his 
appeal.  

In his October 2000 substantive appeal, the veteran requested 
a hearing before a member of the Board.  However, in a 
December 2000 written statement, he withdrew his hearing 
request before such a hearing could be held.  


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.  

2.  The veteran's service-connected residuals of a gunshot 
wound of the left arm (his minor arm), with damage to Muscle 
Group V, are productive of no more than moderately severe 
muscle impairment.

3.  Range of left forearm motion is limited to 90 degrees on 
flexion, and the range of left arm/shoulder motion is limited 
to, at worst, 75 degrees on abduction. 

4.  The veteran's primary complaints associated with the left 
arm are pain and weakness.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a gunshot wound of the left arm, 
with damage to Muscle Group V, are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4. 7, 4.14, 4.56, 4.71; 4.71a, Diagnostic Code 5201 
and 5206; 4.73; 4.118, Diagnostic Code 5305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

According to the veteran's service medical records, he 
sustained a gunshot wound to the left arm in January 1953.  
The injury was a through and through missile wound, with 
entrance on the lateral aspect of the arm and exit on the 
postero-medial aspect.  No nerve or artery involvement was 
observed.  Slight purulent drainage was noted.  Secondary 
closure was performed on the wound, and the medial aspect 
healed without complications; however, the lateral aspect 
became infected.  The infection was subsequently resolved 
with antibiotic treatment, and the veteran returned to duty 
after several weeks' treatment.  His gunshot wound was 
described as healed.  His service medical records are 
negative for any subsequent treatment of his left arm.  He 
was noted to be right handed.  

The veteran underwent VA medical examination in June 1955.  
At that time, he reported pain, stiffness, and aching in the 
left arm.  Physical examination revealed nonadherent, non-
symptomatic scars on the lateral and anterior aspects of the 
left arm, with no evidence of underlying tissue or muscle 
damage.  Neurological testing was likewise negative.  

In a July 1955 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for residuals 
of a gunshot wound to the left arm, including damage to 
Muscle Group V.  In February 1994, the RO increased the 
assigned rating to 20 percent, effective from November 1993.  

In July 1999, the veteran filed a claim for an increased 
rating for his service-connected residuals of a gunshot wound 
to the left arm.  

In connection with his increased rating claim, the veteran 
underwent VA medical examination in September 1999.  He then 
reported pain, weakness, and easy fatigability of the left 
arm and diminished grip strength in the left hand.  He has 
had no further surgery on the left shoulder and/or arm since 
service.  Physical examination revealed mild tissue loss in 
the left arm, with evidence of adhesion and tendon, joint, 
and nerve damage.  The possibility of bone damage was also 
noted.  The muscle strength of the left upper extremity was 
decreased, and muscle herniation was present.  The elbow and 
ulnar joints were described as normal.  Range of motion 
testing of the left shoulder revealed abduction to 75º 
actively and 90º passively, flexion from 80º to 100º, 
external rotation to 60º, and internal rotation to 90º.  
However, during periods of flare-up, his range of motion is 
reduced by 50 percent, according to the examination report.  
X-rays of the left shoulder revealed no evidence of fracture 
or dislocation, and only minimal degenerative changes of the 
left acromioclavicular joint.  

Based on this evidence, the RO issued a February 2000 rating 
decision continuing the veteran's 20 percent disability 
rating for his residuals of a gunshot wound to the left arm.  
He responded with a March 2000 notice of disagreement, and 
was afforded a September 2000 statement of the case.  He then 
responded with an October 2000 VA Form 9, perfecting his 
appeal.

Another VA medical examination was afforded the veteran in 
May 2000.  He again reported pain and weakness of the left 
arm.  Physical examination revealed 4+/5 strength of the 
deltoid and triceps; the remainder of the muscles of the 
distal left upper extremity displayed 5-/5 strength.  His 
effort was poor in some cases, according to the examiner.  
Sensory testing revealed a diffuse decrease in light touch 
and pinprick sensation throughout the left arm, and deep 
tendon reflexes of the biceps were 1+ on the left arm, and 2+ 
on the right.  Range of motion testing revealed forearm 
abduction to 90º.  Phalen's and Tinel's signs were positive 
at the left wrist, suggestive of carpal tunnel syndrome.  The 
examiner determined carpal tunnel syndrome was not a direct 
result of the veteran's gunshot wound; however, it was 
"within the realm of possibility" that the veteran's disuse 
of his left arm resulted in arthritis and carpal tunnel 
syndrome of that limb.  The examiner also stated that 
although it was possible that the veteran had a proximal 
nerve injury due to his gunshot wound, little objective 
evidence was found for this.  Electromyography studies of the 
left upper extremity were within normal limits, revealing no 
electrodiagnostic evidence for carpal tunnel syndrome, 
cervical radiculopathy, or any other neuropathic process.  

In March 2001, the RO sent the veteran a letter describing 
the recent changes instituted by the Veterans Claims 
Assistance Act of 2000.  Specifically, this letter outlined 
the types of evidence the veteran was required to submit in 
order to substantiate his claim, as well as the duties owed 
the veteran by the VA.  The veteran responded with a written 
statement indicating that he had been medically examined at 
the Oakland and Highland VA medical centers.  In a subsequent 
October 2001 memorandum, his representative stated that the 
veteran had no additional evidence to submit.  

II. Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107) (West Supp. 2001)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Pertinent regulations that implement the Act (but, with the 
possible exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) were recently promulgated.  
Except as otherwise provided, these regulations also are 
effective November 9, 2000.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  

In this case, the RO has not yet had an opportunity to 
consider the claim for a higher evaluation for the veteran's 
service-connected residuals of a gunshot wound in light of 
the above-noted change in the law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
first remanding it to the RO, as the requirements of the new 
law have essentially been satisfied.  In this regard, the 
Board notes that by virtue of the September 2000 Statement of 
the Case and the RO's March 2001 letter to the veteran, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and, hence, have been 
given notice of the information and evidence necessary to 
substantiate the claim.  Moreover, pertinent medical 
treatment records have been obtained and associated with the 
claims file, and the veteran has been afforded several 
comprehensive VA examinations in connection with the claim on 
appeal.  Furthermore, as the veteran has not identified any 
additional relevant evidence that has not been requested or 
obtained, there is no indication that there is any 
outstanding evidence that is necessary for adjudication of 
the issues on appeal.  Hence, adjudication of the above-
referenced issue, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The veteran has been awarded service connection, and assigned 
a 20 percent evaluation, pursuant to Diagnostic Code 5305, 
for residuals of a gunshot wound to the left arm (his minor 
arm), Muscle Group V.  Diagnostic Code 5305 provides criteria 
for rating damage to Muscle Group V, flexor muscles of elbow, 
including the (1) biceps, the (2) brachialis and the (3) 
brachioradialis.  The function of Muscle Group V is to allow 
elbow supination (1) (the long head of the biceps is 
stabilizer of the shoulder joint); and flexion of the elbow 
(1, 2, 3).  When a non-dominant limb is rated, a 30 percent 
evaluation is assigned for a severe injury to Muscle Group V; 
a 20 percent evaluation for a moderately severe injury; a 10 
percent evaluation for a moderate injury; and a 
noncompensable evaluation for a slight injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5305 (2001).  

Under the rating schedule, moderately severe muscle 
disability is shown by a through-and-through or deep 
penetrating wound by a small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  The 
service department record or other evidence shows 
hospitalization for a prolonged period for treatment of the 
wound.  The record shows consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2001).  

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4) (2001).  

Following a careful review of the entire record, the Board 
concludes that severe muscle disability is not demonstrated.  
Although the veteran sustained a through-and-through wound, 
apparently from enemy sniper fire, the contemporaneous 
medical evidence shows that there was no evidence of major 
nerve or artery involvement.  While the area of the entrance 
wound initially became infected, this infection resolved with 
antibiotic treatment, and the remainder of his service 
medical records are negative for any additional treatment of 
the gunshot wound.  Extensive debridement or prolonged 
infection was not noted.  There was no showing of sloughing 
of soft parts, and although the gunshot wounds resulted in 
scars, these scars were initially described on VA examination 
in June 1955 as nonadherent and non-symptomatic.  The 
veteran's complaints following service consisted primarily of 
pain, aching, and weakness of the left arm and shoulder 
region, especially after prolonged use.  However, beyond a 
complaint of pain over the wound region, no evidence was seen 
for many years following service of consistent complaints of 
the cardinal signs and symptoms of muscle disability.  For 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2001).

When the veteran was examined by the VA in September 1999, he 
had no history of any further medical treatment of his left 
arm and shoulder.  Tissue loss of the left arm was described 
only as mild.  While the examination report noted joint, 
nerve, and possible bone damage, X-rays of the left shoulder 
revealed no evidence of fracture or dislocation, and only 
minimal degenerative changes of the left acromioclavicular 
joint.  Additionally, no nerve or bone damage was noted at 
the time of the initial injury, or upon subsequent 
examination in May 2000, when electromyography studies were 
performed, without any positive findings.  While he does have 
some loss of strength in the left upper extremity, this loss 
is at worst 4+/5, according to the May 2000 examination 
report.  Likewise, his reflexes of the left arm are only 
reduced to +1, as compared to +2 on the right.  

Objective findings suggesting the presence of severe muscle 
injury simply are not indicated.  Although there is evidence 
of scarring and some loss of muscle substance in the missile 
track, the scars have not been described as ragged, nor is it 
shown that the veteran sustained wide damage to muscle groups 
in the missile track.  There is no evidence that the affected 
muscles swell or harden abnormally in contraction, and while 
the veteran has some loss of muscle strength, this loss has 
not been characterized as severe.  Overall, the preponderance 
of the evidence is against a finding of severe muscle injury, 
and an increased rating is therefore not warranted under 
Diagnostic Code 5305.  

The Board emphasizes that any pain and weakness associated 
with the veteran's residuals of gunshot wound of the left 
arm, and any resulting functional loss (i.e., limitation of 
motion), are contemplated in the relevant rating criteria for 
evaluating muscle injuries, and have been considered in the 
assignment of the current evaluation.  Simply stated, the 
veteran is not entitled to a higher evaluation on the basis 
of consideration of these factors, alone.  

In this regard, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), the United States Court of 
Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court), held that in 
evaluating a service-connected shoulder disability under 
Diagnostic Code 5201, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  However, while 
limitation of motion is a consideration in evaluating the 
extent of injury in cases of muscle disability, the 
symptomatology cited by DeLuca is contemplated in the 
evaluation of muscle injuries from missiles under the muscle 
injury diagnostic codes set forth in 38 C.F.R. § 4.73.  As 
indicated above, the rating schedule specifically provides 
that for rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001).  Since the symptoms considered in DeLuca 
were deemed by the Court to be those over and above the 
measured limitation of motion of the affected joint, the 
Court found that the rule against pyramiding did not apply.  
In this case, however, the symptoms contemplated by DeLuca 
and by the rating schedule for evaluating muscle injuries are 
essentially identical.  The rule against pyramiding, which 
precludes the evaluation of the same service-connected 
disability under different diagnostic codes for the purpose 
of artificially increasing the service-connected evaluation, 
would rightly apply.  38 C.F.R. § 4.14 (2001).

The Board notes that recent examinations have revealed the 
presence of degenerative changes, to include with respect to 
the left acromioclavicular joint.  While such findings have 
not definitively been medically identified as among the 
residuals of the service-connected gunshot wound, the Board 
has, as the RO has done, considered evaluation of the 
veteran's disability, alternatively, on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71, Diagnostic Code 
5003 and 5010 (2001).  The Board notes that consideration of 
functional loss due to pain, weakness, and the other factors 
noted above, are appropriate considerations in evaluating a 
disability on the basis of limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

As is noted within the diagnostic criteria for Diagnostic 
Code 5305, Muscle Group V is responsible for joint movement 
at the elbow.  However, examination findings reveal only 
forearm flexion limited to 90º, which would warrant only a 20 
percent rating if evaluated for this disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2001).  Significantly, there 
is not showing that, even considering the veteran's 
complaints of pain and weakness, the left arm motion is or 
has been limited to 55 degrees, which is required for the 
next higher, 30 percent evaluation for limitation of motion 
of the minor arm.  Id.  Likewise, the veteran reported 
limitation of motion of the left shoulder, but his abduction 
is shown to be, at worst, limited to 75º.  This finding 
indicates minor arm/shoulder motion falling between motion 
limited at shoulder level and midway between the side; in 
either scenario, a 20 percent evaluation is assignable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).  Even 
considering the veteran's complaints of pain and weakness, 
there is no showing of limitation of motion of, or of 
functional loss in the left arm/shoulder comparable to, 
motion limited to 25 degrees from the side.  Id.  Therefore, 
evaluation of the veteran's disability under the diagnostic 
criteria for limitation of motion of the left upper extremity 
would not result in an increased rating.  

Additionally, moreover, there is no showing that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that an 
evaluation in excess of the currently assigned 20 percent for 
residuals of a gunshot wound of the left arm, Muscle Group V, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An evaluation in excess of 20 percent for residuals of a 
gunshot wound of the left arm, Muscle Group V, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

